Citation Nr: 1620975	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  08-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for eczema.

4.  Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1979 and from June 1980 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, for the RO in Montgomery, Alabama, which maintains jurisdiction over the Veteran's claims file.

The Veteran testified before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript of the hearing has been associated with the claims file.

The claim of entitlement to a compensable evaluation for PFB was remanded in April 2012 and June 2014 for development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a May 2015 rating decision, the AOJ declined to reopen a claim of entitlement to service connection for PTSD.  In a December 2015 rating decision, the AOJ declined to reopen a claim of entitlement to service connection for a right knee disability and denied service connection for eczema.  The Veteran submitted a notice of disagreement in March 2016 with respect to these issues.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999). 

With respect to the issue of entitlement to a compensable evaluation for PFB, the Board remanded this issue in June 2014 for development of the record.  Such development was completed, and a supplemental statement of the case (SSOC) was issued in November 2014.  However, the AOJ subsequently developed additional evidence in this case, to include conducting a VA skin examination in November 2015.  While a rating decision was issued in December 2015, no supplemental statement of the case was provided to the Veteran pursuant to 38 C.F.R. § 19.31 (2015).  The Veteran should be provided with a SSOC regarding this issue.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a statement of the case on the issues of entitlement to whether new and material evidence has been submitted to reopen claims of entitlement to service connection for PTSD and a right knee disability, as well as the issue of entitlement to service connection for eczema, pursuant to 38 C.F.R. § 19.26 (2014).  

If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

2.  Readjudicate the issue of entitlement to a compensable evaluation for PFB, with application of all appropriate laws, regulations, and case law , and consideration of the evidence added to the record since the November 2014 SSOC.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




